              Case: 3:21-cv-00557 Document #: 3 Filed: 09/03/21 Page 1 of 5




                             IN T}IE LTN]TED STATES DISTRICT COI'RT
                           FORTFM WESTERN DISTRICT OF WISCONSIN


 L]NITED STATES OF AMERICA,

                                Plaintiff,

                                                   Case   No.       1-\-   CV   - 55-1
 $95,950.00   IN U.S. CURRENCY,

                                Defendant


                            DECLARATION OF BRENDA E. VITERI


     I, Brenda E. Viteri, declare:

     1.     I am a Senior Financial Investigator working for Professional Risk Management Inc.

(PRM), a company that offers services related to firuncial and asset forfeiture investigations. I

have worked with PRM since August 2019. During this time, I have worked for the Drug

Enforcement Administration conducting financial and asset forfeiture investigations to

identify and trace drug proceeds. Prior to PRM,I was employed with the Intemal Revenue

Service   - Criminal Investigation Division from   1993 to 2019 as a Specia.l Agent, a Supervisory

Special Agen! and latet as the Assistant Specia.l Agent in Charge. I am a graduate of the

Federal Law Enforcement Training Center Crimilal krvestigator Training Program and the

IRS Special Agent Basic Training. As a Special Agent,     I conducted complex financial

investigations with   a   focus on income tax violations and money laundering violations. I was

assigned to the High Intensity Dru g Traff cking Area group to work money laundering

investigations focused specifically on drug violations. As      a   Supervisory Special Agen! I
            Case: 3:21-cv-00557 Document #: 3 Filed: 09/03/21 Page 2 of 5




supervised groups of Special Agents in income tax and money laundering investigations in

progr.rm are.rs of organized crime, Beneral income tax investigations and money laundering.

As an Assistant Special Agent in Charge, I covered various regions in Illinois and Indiana and

supervised approximately six groups of Special Agents involved in investigations that ranged

from political cormptiorg organized oime, tax evasion and intemational money laundering.

Tfuoughout my career with the lntemal Revenue Service - Criminal lnvestigation Divisiory I

held a few other positions in the Chicago Field Office. Specifically, I became the Asset

Forfeiture Coordinator of the 6eld office in 2006, As the Asset Forfeiture Coordinator, I was

responsible for identifying investigations that allowed forfeiture of assets obtained with ill -

gotten proceeds. I was responsible for reviewing documents submitted by claimants

throughou t the forfeitu re procedure.

     2.   Tltoughout my career, I have received professional training to conduct complex

financial investigations, specifically, money laundering investigations geared toward

identifying drug proceeds that have been placed in the financial system. I have also received

training in conducting asset forfeiture in investigations that allow the seizure and forfeiture of

illegal proceeds.

     3.   This declarationis based on an investigation conducted by me and other oificers

from DEA and the Wiscorsin State Patrol. The facts described herein are based on my own

personal knowledge, my training and experience, and knowledge obtained from other law

enforrement officers both directly and through their reports. I believe my Iaw enforcement

colleagues because they have leamed and communicated information in their official capacity



                                              2
              Case: 3:21-cv-00557 Document #: 3 Filed: 09/03/21 Page 3 of 5




      4.     This Dedaration of Facts and Circumstances is submitted in support of                a   Verified

Complaint of Forfeiture hr rem and Warrant of Anest in               rem.


      5.     On fune 7,2021, Kimyatta Sims filed an administative claim to the $95,950.00                  in

United States currency with the DEA. This claim is filed under penalty of perjury. Attached to

the claim filed by Sims are the following: a statement from Chimel dated March 1, 2021 through

March 31, 2021, and a checking summary from JPMorgan Chase Bank, checking account number:

00000059017XXXX, dated January 28, 2021, through March 23, 2021.

      6.     Onluly 27, 2021., I reviewed the banking statements from fPMorgan Chase Bank, for

checkingaccountnumber:00000059017XXXX,datedJanuary28,202lthroughMarch23,2021.,as

provided by Sims as part of her administrative claim.

      7.     On September 2,2021,1 reviewed documents which included, but not limited to,

checking account summaries for checking account number: 00000059017XXXX for the months of

November 26, 2021 throu gh May 25,2021,, as provided by lPMorgan Chase Bank in response to a

subpoena.

      8.     I noted several discrepancies between the account summaries provided by Sims and

those account summaries obtained from fPMorgan Chase Bank (Bank) including but not lirnited

to the following:

      a. On the statements labeled as Janu ary          28,2021,   tlrough February 24,2021:

        1.   From Sims - Beginning balance of $65,306.90
             iinrm Bank - Begilningbatance ol $27 S7-t .49


1 Based on my intsnet search and a review of Chime's web6ite, it states that Chime is a "financial
                                                                                                   technology
.-&TPany, not a 6ank. Bankr'ng services and spe'nding account provided by the Bankcorp Bank or Stride Bank
N.A. : member .E!'lI."'


                                                    3
             Case: 3:21-cv-00557 Document #: 3 Filed: 09/03/21 Page 4 of 5




      2.   From Sims - "Recurring Card Deposit" dated February 1,2021., Ior M,000.00
           From Bank - No depositfor M.000.00

      3-   From Sims - "Itria ven .[6" deposit dated Februarv 9, 202'1, tor $10,000.00
           From Bank - No deposit for $10,000.00

      4.   From Sirns - Withdrawal from teller dated February 10, 2021, of $20,000.00
           From Bank - No withdrawal dated Februarv 10.202L. of $20.000.00

      5.   From Sims - Withdrawal from teller dated February 12" 2021, o( $1O000.00
           From Bank - No withdrawal dated February 12, 2021, o( $1O000.00

      6.   From Sims - "Drive-Thru Withdrawl" dated February 19,2021., of $2,000.00
           From Bank - No withdrawal dated February 19,2021., of $2,000.00

    b. On statements labeled    as   February '25,2021 ttrough March 23,2021:

      1.   From Sims - Beginning balance of $46,665.49
           From Bank - Beginning balance of $23,863.26

      2.   From Sims - "Drive-Tlrru Withdrawl" dated March 1, 2021, of 51,000.00
           From Bank - No withdrawal datedMarch 1, 2021, oI $1,000.00

      3.   From Sims - "Withdrawl 02/25 Teller" dated March 1, 2021. of $20,000.00
           From Bank - No withdrawal dated March 1, 2021, of $20,000.00

      4.   From Sims - "Recurring Card DepositPayment" dated March 1, 2021, of $4,000.00
           From Bank - No deposit dated March 1, 2021, of $4,000.00

      5,   From Sirns - "Drive-Thru Withdrawl" dated March 4, 2021, of $1,500.00
           From Bank - No withdrawals dated March 4, 2021, of $1,500.00

      6.   From Sims - Ending Balance of $24,604.94
           From Bank - Ending Balanc e of $t9,482.64

    g.     Based on   my review of the banking records provided by SiIrrs arrd the account

summaries obtained from JPMorgan Chase Bank, I believe that the records submitted by Sims

were purposely manipulated in order to justify the amount of money found in the vehicle.




                                              4
                Case: 3:21-cv-00557 Document #: 3 Filed: 09/03/21 Page 5 of 5



                                             VERI}ICATION

       10.   I, Brenda E. Viteri, hereby verify and dedare under penalty of perjury that I am a

Senior Financial lnvestigator - Contractor for the DEA. I have read the foregoing Verified

Complaint in rem and. know the contents thereof. The matters contained in the Verified

Complaint are true to my knowledge, except that those matters herein stated to be alleged on

information and belief and as to those matters I believe them to be true.

       11.   The sources of my knowledge and inlormation and the grounds of my belief are the

official files, information supplied to me by other law enJorcement officers, as well      as   my

investigation of this case, together with others, as a Senior Financial lnvestigator - Contractor.

       12.   I hereby verify and declare under penalty of perjury that the foregoing is true and

correct


Date
    o? loole.t
                                                    AE.WTERI
                                                               e   /t*
                                            Senior Financial Investigator   - Contractor




                                              )
